   Case: 1:18-cv-06859 Document #: 86 Filed: 10/10/19 Page 1 of 5 PageID #:2982




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 THE CITY OF CHICAGO,

                     Plaintiff,
                                                Case No. 18 CV 06859
              v.
                                                Judge Harry D. Leinenweber
 WILLIAM P. BARR, Attorney
 General of the United States,

                     Defendant.


                        FINAL JUDGMENT AND ORDER

      Now, this 10th day of October 2019, for the reasons set forth in the Court’s

Memorandum Opinion of September 19, 2019 (Dkt. 80), it is hereby ORDERED that

judgment be entered in favor of Plaintiff, the City of Chicago (the “City” or “Chicago”),

and against Defendant, William P. Barr, in his official capacity as Attorney General

of the United States. Consistent with Federal Rule of Civil Procedure 65 and 5 U.S.C.

§ 706, the Court grants the City declaratory and injunctive relief as set forth below.

      Through this lawsuit, the City challenges the Attorney General’s decision to

attach six conditions to the FY 2018 Edward Byrne Memorial Justice Assistance

Grant (“Byrne JAG”), specifically:

      1. The “Notice Condition” requires that Byrne JAG recipients “provide—
      as early as practicable… —advance notice to [the Department of
      Homeland Security (DHS)] of the scheduled release date and time for a
      particular alien, if a State or local government (or government-
      contracted) correctional facility receives from DHS a formal written
      request pursuant to the INA that seeks such advance notice.”



                                           1
   Case: 1:18-cv-06859 Document #: 86 Filed: 10/10/19 Page 2 of 5 PageID #:2982




      2. The “Access Condition” requires that Byrne JAG recipients permit
      federal government agents “access to any State or local government (or
      government-contracted) correctional facility by such agents for the
      purpose” of “interrogat[ing] any alien or person believed to be an alien
      as to his [or her] right to be or to remain in the United States.”

      3. The “Section 1373 Compliance Condition” requires that Byrne JAG
      recipients certify compliance with 8 U.S.C. § 1373.

      4. The “Section 1644 Compliance Condition” requires that Byrne JAG
      recipients certify compliance with 8 U.S.C. § 1644.

      5. The “Harboring Condition” prohibits Byrne JAG recipients from
      making any “public disclosure… of any federal law enforcement
      information in a direct or indirect attempt to conceal, harbor, or shield
      from detection any fugitive from justice under 18 U.S.C. ch. 49, or any
      alien who has come to, entered, or remains in the United States in
      violation of 8 U.S.C. ch. 12—without regard to whether such disclosure
      would constitute (or could form a predicate for) a violation of 18 U.S.C.
      1071 or 1072 or of 8 U.S.C. 1324(a).”

      6. The “Additional Certification Requirement” requires the recipient
      jurisdiction to submit “Certifications and Assurances by the Chief
      Executive of the Applicant Government.” The condition incorporates a
      requirement that the City’s Chief Legal officer certify that “neither the
      jurisdiction nor any entity, agency, or official of the jurisdiction has in
      effect … any law, rule, policy, or practice that would apply to the
      ‘program or activity’ to be funded … that would or does—(a) impede the
      exercise by federal officers of authority under 8 U.S.C. § 1357(a); or (b)
      impede the exercise by federal officers of authority relating to 8 U.S.C.
      § 1226(a) or (c), 8 U.S.C. § 1231(a), or 8 U.S.C. § 1366(1) or (3).”

These conditions are referred to herein as the “Challenged Conditions.”

                           I. DECLARATORY RELIEF

      For the reasons stated in the Court’s aforementioned Memorandum Opinion,

the Court declares that 8 U.S.C. §§ 1373 and 1644 violate the Tenth Amendment’s

anticommandeering principles and are therefore facially unconstitutional.




                                          2
   Case: 1:18-cv-06859 Document #: 86 Filed: 10/10/19 Page 3 of 5 PageID #:2982




         The Court further declares that the Attorney General exceeded the authority

delegated by Congress in the Byrne JAG statute (34 U.S.C. § 10151 et seq.) and in 34

U.S.C. § 10102(a), in attaching the Challenged Conditions to the FY 2018 Byrne JAG

grant.

         Finally, the Court declares that the Attorney General’s decision to attach the

Challenged Conditions to the FY 2018 Byrne JAG grant violated the constitutional

principle of separation of powers.

                           II. PERMANENT INJUNCTION

         For the reasons stated above and in the Court’s Memorandum Opinion, it is

hereby ORDERED that the Attorney General’s decision to attach the Challenged

Conditions to the FY 2018 Byrne JAG grant is set aside and shall have no legal effect.

The Attorney General is enjoined from denying or delaying issuance of any FY 2018

Byrne JAG award insofar as that denial or delay is based on the Challenged

Conditions. The Attorney General is further enjoined from denying or delaying

issuance of the Byrne JAG award in FY 2019 or any other future program year insofar

as that denial or delay is based on the Challenged Conditions or materially identical

conditions. Prohibited conduct includes: using the Challenged Conditions, or

materially identical conditions, in any Byrne JAG award document; delaying the

processing or approval of a recipient’s requests to draw upon Byrne JAG funds based

on the Challenged Conditions or materially identical conditions; and enforcing the

Conditions or materially identical conditions against Byrne JAG recipients,

regardless of whether those conditions appeared in Byrne JAG award documents. No


                                            3
   Case: 1:18-cv-06859 Document #: 86 Filed: 10/10/19 Page 4 of 5 PageID #:2982




recipient’s acceptance of its Byrne JAG award may be construed as acceptance of the

Challenged Conditions or materially identical conditions. For purposes of this

injunction, “delay” means the failure or refusal to take an action that the Attorney

General has taken for any other Byrne JAG recipient, if that failure or refusal is

based in any way on (1) an applicant’s compliance or lack of compliance with the

Challenged Conditions or materially identical conditions or (2) litigation involving

the Challenged Conditions or materially identical conditions, including if such failure

or refusal is based on the Attorney General’s seeking to preserve the ability to impose

or enforce the Challenged Conditions or materially identical conditions in the future.

      This Order applies to the Attorney General’s imposition of the Challenged

Conditions and any materially identical conditions on the Byrne JAG grant program

in FY 2018 and all future grant years. Its effects run to the benefit of all Byrne JAG

applicants and recipients are not limited to the City of Chicago and its sub-grantees.

However, for the reasons set forth in Court’s Memorandum Opinion, the Court enters

a stay of the injunction as to all Byrne JAG grantees other than the City of Chicago

and its sub-grantees. The stay shall terminate automatically if the Seventh Circuit

issues a final ruling in City of Chicago v. William Barr, No. 18-2885 (7th Cir.) that

affirms the nationwide application of the FY 2017 injunction.

                              III. FINAL JUDGMENT

      The only remaining Count in this case is Count VI. The parties have agreed to

dismiss that Count without prejudice, and the Court accordingly dismisses Count VI




                                          4
   Case: 1:18-cv-06859 Document #: 86 Filed: 10/10/19 Page 5 of 5 PageID #:2982




without prejudice. There being no Counts remaining to be decided on the merits, the

Court now enters final judgment in this case. Fed. R. Civ. P. 58.

                      IV. ATTORNEYS’ FEES AND COSTS

      Plaintiff may still seek reasonable attorneys’ fees and costs in this matter. 28

U.S.C. § 2412. Defendants are entitled to object to or oppose any attempt by Plaintiff

to recover the same. Any motion regarding attorneys’ fees and costs shall be made in

accordance with the procedures and schedule set forth in Local Rule 54.3.



IT IS SO ORDERED.




                                              Harry D. Leinenweber, Judge
                                              United States District Court

Dated: 10/10/2019




                                          5
